                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MISSOURI
                                      CENTRAL DIVISION

CHASE BARFIELD, et al.,                               )
                                                      )
                  Plaintiffs,                         )
                                                      )
v.                                                    )       Case No. 2:11-cv-4321NKL
                                                      )
SHO-ME POWER ELECTRIC                                 )
COOPERATIVE, et al.,                                  )
                                                      )
                  Defendants.                         )

                            SUPPLEMENTAL ORDER ON
                EASEMENT DEED IN SETTLEMENT OF LANDOWNER ACTION

          Plaintiffs having no objection to this Order, the Court, being fully advised in the premises,

finds as follows:

          1.      The Court grants the Sho-Me Defendants’1 Motion to Finalize Easement Deed for

Recording Purposes (“the Motion”).

          2.      The Court approves the list of “Affected Parcels” attached to the Motion as Exhibits

C1 to C20 and referenced in the Easement Deed as “Exhibit 1.”

          3.      The Court finds that the Easement Deed is a “final judgment” upon entry of this

Order, for purposes of recording under Mo. Rev. Stat. § 511.320.1.

          WHEREFORE it is ORDERED:

          4.      The Clerk’s Office is ordered to produce to the Sho-Me Defendants 20 certified

copies of the Easement Deed (Doc. 930), attaching to each copy: (1) a County-specific listing of

“Affected Parcels” (see Exhibits C1 to C20 to the Motion) and (2) this Supplemental Order.


                                                          /s/ Nanette K. Laughrey
                                                          NANETTE K. LAUGHREY
                                                          United States District Judge
Dated: November 21, 2019
Jefferson City, Missouri

1
    “The Sho-Me Defendants” means Sho-Me Power Electric Cooperative and Sho-Me Technologies, LLC.

                                                      1

            Case 2:11-cv-04321-NKL Document 942 Filed 11/21/19 Page 1 of 1
